UNITED STATES COURT OF APPEALS
                             For the Fifth Circuit



                                   No. 98-60794
                               Summary Calendar

                              JAY ALLEN APEDAILE,

                                                                   Petitioner,

                                      VERSUS

                           U.S. PAROLE COMMISSION,
                                                                   Respondent.


             Appeal from the United States District Court
                   for the Nothern District of Texas
                              (86641-080)


                                   July 13, 1999
Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

Per Curiam:*

      The Federal Public Defender, court-appointed counsel on appeal

for   Jay    A.   Apedaile,    has    filed    a   motion   to   withdraw   form

representation of Apedaile and a brief as required by Anders v.

California, 386 U.S. 738 (1967).              Our independent review of the

briefs      and   the     record     discloses     no   nonfrivolous    issue.

Accordingly, Apedaile’s attorney’s motion to withdraw is GRANTED;

the attorney is excused for further responsibilities in this case

and the APPEAL IS DISMISSED.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        -1-
-2-